DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7, 10, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pondelick et al. (U.S. Patent # 5527045) in view of Meier et al. (U.S. PG Pub # 20070122269).

Regarding claim 1, Pondelick discloses a sealing device (fig 2) comprising: a floating ring (34, 44) in a space between an outer circumference of a rotating shaft (12) and an inner circumference of a housing (20), wherein the floating ring is constituted by a floating ring body (34) and a support ring (44) fitted on a radially outer side of the floating ring body (44 on the radial outer side of 34), and has a sealing face (40) facing in an axial direction of the floating ring body (40 axial surface of 34) and provided at one end face of the floating ring body in the axial direction ( 40 at an end of 34) where the sealing face is in contact with an inner surface of the housing (40 contacts 24 of housing 20).
Pondelick does not disclose a permeable damping member provided around an outer peripheral portion of the floating ring.
However, Meier teaches a similar sealing device (fig 7) with a floating ring (33), a housing (29) and wherein a permeable damping member provided around an outer peripheral portion of the floating ring (28, Para 0050 is considered permeable as 28 is a metal foam made of metal wires forming a mesh, Para 0032, 28 around the outer portion of floating ring 34 of Pondelick).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a wire mesh structure of Meier between the floating ring and Pondelick, such combination would provide a wire mesh to serve for the wear-free or low – wear grazing of the seal (Meier Para 0030).


Regarding claim 2, the combination of Pondelick and Meier discloses the sealing device, wherein the permeable damping member is formed of a wire mesh damper formed from wire mesh composed of metallic wires or plastic wires woven into a mesh structure (28 is a metal foam made of metal wires forming a mesh, Para 0032).
	Regarding claim 3, the combination of Pondelick and Meier discloses the sealing device, wherein the permeable damping member is formed in a hollow cylindrical shape (Meier 28 with a hollow cylindrical shape).

Regarding claim 4, the combination of Pondelick and Meier discloses the sealing device, wherein the hollow cylindrical permeable damping member is set such that an inner peripheral surface thereof is in contact with an outer peripheral surface of the floating ring (Meier inner surface of 28 is in contact with Pondelick outer surface of 44), and an outer peripheral surface thereof is in contact with a radially inner peripheral surface of a housing body defining the space (Meier outer surface of 72 in contact with inner surface of 20 of Pondelick).

Regarding claim 5, the combination of Pondelick and Meier discloses the sealing device, wherein an axial width of the hollow cylindrical permeable damping member is set to a length to provide slight gaps between opposite ends thereof and 


Regarding claim 7, the combination of Pondelick and Meier discloses the sealing device, wherein the permeable damping member is formed in a hollow cylindrical shape (Meier 28 with a cylindrical shape).


Regarding claim 10, the combination of Pondelick and Meier discloses the sealing device, wherein an axial width of the hollow cylindrical permeable damping member is set to a length to provide slight gaps between opposite ends thereof and opposite inner side surfaces of the housing (See rejection to claim 5).

Regarding claim 13, the combination of Pondelick and Meier discloses the sealing device, wherein the hollow cylindrical permeable damping member is set such that an inner peripheral surface thereof is in contact with an outer peripheral surface of the floating ring, and an outer peripheral surface thereof is in contact with a radially inner peripheral surface of a housing body defining the space (See rejection to claim 4).

Regarding claim 14, the combination of Pondelick and Meier discloses the sealing device, wherein an axial width of the hollow cylindrical permeable damping 


Regarding claim 17, the combination of Pondelick and Meier discloses the sealing device, wherein an axial width of the hollow cylindrical permeable damping member is set to a length to provide slight gaps between opposite ends thereof and opposite inner side surfaces of the housing (See rejection to claim 5).


Claims 6, 8, 9, 11, 12, 15, 16 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pondelick et al. in view of Meier et al. and in further view of Stein (U.S. Patent # 4082296).

Regarding claim 6, the combination of Pondelick and Meier discloses the sealing device, further comprising a sealing face formed by an inner surface of the housing and a low-pressure-side side surface of the floating ring (Pondelick - sealing face formed by inner surface 24 and side surface 40).
Pondelick does not disclose the sealing face being provided with an introduction recess capable of introducing sealed fluid.
However, Stein teaches the sealing face being provided with an introduction recess capable of introducing sealed fluid (recess with 40 and 42 between inner surface of 24 and side surface of 8, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a recess of Stein between the floating ring and the housing of Pondelick, to permit the passage of fluid from the chamber into the groove to counterbalance in part and fluid pressure on the high pressure side to reduce the pressure loading of the segments against flange (Stein Col 2, Line 65 – Col 3 Line 2).

Regarding claim 8, the combination of Pondelick and Meier discloses the sealing device, further comprising a sealing face formed by an inner surface of the housing and a low-pressure-side side surface of the floating ring (Pondelick - sealing face of formed by inner surface 24 and side surface 40).
Pondelick does not disclose the sealing face being provided with an introduction recess capable of introducing sealed fluid.
However, Stein teaches the sealing face being provided with an introduction recess capable of introducing sealed fluid (recess with 40 and 42 between inner surface of 24 and side surface of 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a recess of Stein between the floating ring and the housing of Pondelick, to permit the passage of fluid from the chamber into the groove to counterbalance in part and fluid pressure on the high pressure side to reduce the pressure loading of the segments against flange (Stein Col 2, Line 65 – Col 3 Line 2).

Regarding claim 9, the combination of Pondelick and Meier discloses the sealing device, further comprising a sealing face formed by an inner surface of the 
Pondelick does not disclose the sealing face being provided with an introduction recess capable of introducing sealed fluid.
However, Stein teaches the sealing face being provided with an introduction recess capable of introducing sealed fluid (recess with 40 and 42 between inner surface of 24 and side surface of 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a recess of Stein between the floating ring and the housing of Pondelick, to permit the passage of fluid from the chamber into the groove to counterbalance in part and fluid pressure on the high pressure side to reduce the pressure loading of the segments against flange (Stein Col 2, Line 65 – Col 3 Line 2).

Regarding claim 11, the combination of Pondelick and Meier discloses he sealing device, further comprising a sealing face formed by an inner surface of the housing and a low-pressure-side side surface of the floating ring (See rejection to claim 8).
Pondelick does not disclose the sealing face being provided with an introduction recess capable of introducing sealed fluid.
However, Stein teaches the sealing face being provided with an introduction recess capable of introducing sealed fluid (recess with 40 and 42 between inner surface of 24 and side surface of 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a recess of Stein between the floating ring and the housing of Pondelick, to permit the passage of fluid from the chamber into the groove to counterbalance in part and fluid pressure on the high pressure side to reduce the pressure loading of the segments against flange (Stein Col 2, Line 65 – Col 3 Line 2).

Regarding claim 12, the combination of Pondelick and Meier discloses  the sealing device, further comprising a sealing face formed by an inner surface of the housing and a low-pressure-side side surface of the floating ring, (See rejection to claim 8).
Pondelick does not disclose the sealing face being provided with an introduction recess capable of introducing sealed fluid.
However, Stein teaches the sealing face being provided with an introduction recess capable of introducing sealed fluid (recess with 40 and 42 between inner surface of 24 and side surface of 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a recess of Stein between the floating ring and the housing of Pondelick, to permit the passage of fluid from the chamber into the groove to counterbalance in part and fluid pressure on the high pressure side to reduce the pressure loading of the segments against flange (Stein Col 2, Line 65 – Col 3 Line 2).

Regarding claim 15, the combination of Pondelick and Meier discloses the sealing device, further comprising a sealing face formed by an inner surface of the 
Pondelick does not disclose the sealing face being provided with an introduction recess capable of introducing sealed fluid.
However, Stein teaches the sealing face being provided with an introduction recess capable of introducing sealed fluid (recess with 40 and 42 between inner surface of 24 and side surface of 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a recess of Stein between the floating ring and the housing of Pondelick, to permit the passage of fluid from the chamber into the groove to counterbalance in part and fluid pressure on the high pressure side to reduce the pressure loading of the segments against flange (Stein Col 2, Line 65 – Col 3 Line 2).

Regarding claim 16, the combination of Pondelick and Meier discloses the sealing device, further comprising a sealing face formed by an inner surface of the housing and a low-pressure-side side surface of the floating ring (See rejection to claim 8).
Pondelick does not disclose the sealing face being provided with an introduction recess capable of introducing sealed fluid.
However, Stein teaches the sealing face being provided with an introduction recess capable of introducing sealed fluid (recess with 40 and 42 between inner surface of 24 and side surface of 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a recess of Stein between the floating ring and the housing of Pondelick, to permit the passage of fluid from the chamber into the groove to counterbalance in part and fluid pressure on the high pressure side to reduce the pressure loading of the segments against flange (Stein Col 2, Line 65 – Col 3 Line 2).

Regarding claim 18, the combination of Pondelick and Meier discloses the sealing device, further comprising a sealing face formed by an inner surface of the housing and a low-pressure-side side surface of the floating ring (See rejection to claim 8).
Pondelick does not disclose the sealing face being provided with an introduction recess capable of introducing sealed fluid.
However, Stein teaches the sealing face being provided with an introduction recess capable of introducing sealed fluid (recess with 40 and 42 between inner surface of 24 and side surface of 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a recess of Stein between the floating ring and the housing of Pondelick, to permit the passage of fluid from the chamber into the groove to counterbalance in part and fluid pressure on the high pressure side to reduce the pressure loading of the segments against flange (Stein Col 2, Line 65 – Col 3 Line 2).

Regarding claim 19, the combination of Pondelick and Meier discloses the sealing device, further comprising a sealing face formed by an inner surface of the 
Pondelick does not disclose the sealing face being provided with an introduction recess capable of introducing sealed fluid.
However, Stein teaches the sealing face being provided with an introduction recess capable of introducing sealed fluid (recess with 40 and 42 between inner surface of 24 and side surface of 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a recess of Stein between the floating ring and the housing of Pondelick, to permit the passage of fluid from the chamber into the groove to counterbalance in part and fluid pressure on the high pressure side to reduce the pressure loading of the segments against flange (Stein Col 2, Line 65 – Col 3 Line 2).

Regarding claim 20, the combination of Pondelick and Meier discloses the sealing device, further comprising a sealing face formed by an inner surface of the housing and a low-pressure-side side surface of the floating ring (See rejection to claim 8).
Pondelick does not disclose the sealing face being provided with an introduction recess capable of introducing sealed fluid.
However, Stein teaches the sealing face being provided with an introduction recess capable of introducing sealed fluid (recess with 40 and 42 between inner surface of 24 and side surface of 8).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a recess of Stein between the floating ring and the housing of Pondelick, to permit the passage of fluid from the chamber into the groove to counterbalance in part and fluid pressure on the high pressure side to reduce the pressure loading of the segments against flange (Stein Col 2, Line 65 – Col 3 Line 2).
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675